         Case 1:19-mc-00195-KPF Document 78 Filed 07/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

COMMISSIONS IMPORT EXPORT S.A.,

                          Petitioner,
                                                    19 Misc. 195 (KPF)
                   -v.-
                                                          ORDER
REPUBLIC OF THE CONGO and
ECREE LLC,

                          Respondents.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Petitioner’s motion for a preliminary injunction

enjoining Respondents from disposing of or transferring proceeds from any sale

of the Condominium and directing that such proceeds be deposited with the

Court or otherwise held in escrow pending the outcome of this proceeding.

(Dkt. #75-77). Respondents are hereby ORDERED to file a response to

Petitioner’s motion on or before July 15, 2020. Respondents are advised that

any disposition of the proceeds of the sale of the Condominium before

Petitioner’s motion for a preliminary injunction is resolved shall be viewed

through the lens of the Court’s contempt powers.

      SO ORDERED.

Dated:       July 1, 2020
             New York, New York             __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge
